Citation Nr: 1505945	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  05-00 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disability (claimed as degenerative disc disease (DDD) of the lumbar spine with post-acute herniated nucleus pulposes at the L4-5).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The Veteran had active service from June 1977 to October 1981 and January 1982 to September 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a hearing before the undersigned at a satellite office of the RO in May 2006; a transcript of the hearing is associated with the record. 

This case was before the Board in November 2006, July 2008, October 2010, May 2012 and July 2013, when it was remanded for further development.  Regrettably, the appeal must once more be REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has changed his representation on several occasions during the long course of this appeal.  The most recent VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, appointed the Texas Veterans Commission as the Veteran's representative.  The Veteran signed this form on December 10, 2010.  It was acknowledged and initialed on February 2, 2011.  There are no subsequent appointments in the record.  

Unfortunately, the Veteran's records have not been forwarded to the TVC since the most recent remand in July 2013, or indeed since the December 2010 appointment.  The most recent Informal Hearing presentation and other correspondence have been from the previous representative.  Therefore, in order to protect the Veteran's right to representation at all stages of the appeal, the Board has a duty to insure that the current representative has a right to review the record and present argument and evidence to the AOJ.  38 C.F.R. § 3.103 (2014).

The May 2012 and July 2013 remands instructed, in part, that the Veteran's record be returned to the examiner who had conducted the April 2010 VA examination in order to obtain an addendum to that report.  That examiner had opined that it was less likely than not that the Veteran's current back disability was related to service because the examination at service separation was normal, and the Veteran had a significant back injury in 1998.  However, the examiner did not discuss the Veteran's reports of treatment for a back disability in the early 1990s or the reports of back symptoms prior to the 1998 injury.  

After the remand, the Veteran submitted a September 2013 statement from the woman who was his wife from 1981 to 1987, and a September 2013 statement from the woman he married in 1987.  Both of these women attested that the Veteran had experienced periodic back pain throughout their marriages.  The record was forwarded to the examiner in order to obtain the addendum.  

Although the September 2013 addendum states that the record was reviewed, it did not include any discussion of the Veteran's reports of back treatment in the 1990s or of the statements from the Veteran's wives.  Therefore, the addendum is inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The record should be returned to the examiner who provided the September 2013 addendum to the April 2010 opinion.  If this examiner is not available, the record should be forwarded to another examiner to provide the needed opinions.  

The examiner should note that the record has been reviewed.  

The examiner should specifically state that the Veteran's contentions regarding his back symptoms and treatment in the 1990s prior to the 1998 injury have been considered, as well as the September 2013 statements from the Veteran's wives.  The examiner must provide an opinion as to whether these reports alter the prior opinions such that it is as likely as not that the Veteran's current back disability was incurred due to active service.  The examiner should provide reasons for the new opinions.  

An additional examination is not required unless deemed necessary by the examiner.  If any portion of the opinion is unable to be provided without resort to speculation, the reasons and bases for this should be noted, and any outstanding evidence required to furnish the opinion should be identified.  

2.  Insure that the Veteran's representative, currently the Texas Veterans Commission, has an opportunity to review the record and submit argument and evidence on the Veteran's behalf.  

3.  If any benefit sought in a perfected appeal, remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

